DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 5, 7 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Teruhisa et al. do not teach determining a creativity of a group including the speaker and the non-speaker according to a ratio of time during which the creativity of the speaker is exhibited, a ratio of time during which the creativity of the non-speaker is exhibited (Amendment, pages 7 – 9).
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1, 3 – 5, 7 - 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 15/996,529 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3 – 5, 7 - 19 of the instant application are similar in scope and content of claims 1 – 20 of the co-pending application from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the co-pending application.
Instant application 16/164,819
Co-pending Application 15/996,529
Comparison
1.  An information processing apparatus comprising:
1.  An information processing apparatus comprising:
Same

a calculation unit that 
calculates autonomic activity of a participant, using biometric information 
measured by a measuring device that measures biometric information of the 
participant belonging to a group place;
Similar
a second determination unit that determines, according to the creativity of the speaker and the creativity of the non-speaker, a creativity of a group including the speaker and the non-speaker;
a designing unit that designs a progress plan of communication at the group place in a design aspect corresponding to the calculated activity;
Similar
a presentation unit that presents the creativity of the group.
a presentation unit that 
presents the designed progress plan.
Similar


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claim 1, 3 – 5, 7, 8, 10 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teruhisa et al., (JP 2016091490) in view of Thakkar et al. (US PAP 2009/0282103).
As per claims 1, 17, 18, Teruhisa et al., teach an information processing apparatus comprising:
a processor, configured to: determine, based on biometric information of a speaker and a non-speaker, creativities of the speaker and the non-speaker, according to different indices (“the degree of concentration as individual productivity of each of the plurality of conference participants 1,2,3, and 4 are respectively acquired using the values of the plurality of biometric information transmitted from the biological measurement unit 10 Units 211a, 212a, 213a, and 214a.”; paragraphs 6, 7, 32);
determines a creativity of a group including the speaker and the non-speaker according to the creativity of the speaker at a time when the speaker makes an utterance , and the creativity of the non-speaker at a time when a certain period of time has passed since the utterance by the speaker are used (“In the overall productivity calculation unit 22, the time-series data of the degree of concentration of each of the plurality of conference participants 1,2,3, and 4 shown in FIG. 8 are superimposed.". The time series representation clearly shows when a speaker is talking or not, and the productivity of each participant is determined based on the number of utterances, voice 
a presentation unit that presents the creativity of the group (“The acquired plurality of concentration values are transmitted from the concentration degree acquisition units 211a, 212 a, 213 a, and 214 a to the overall conference concentration degree calculation unit 220 a of the overall productivity calculation unit 22”; paragraphs 17, 32 - 40).
However, Teruhisa et al. do not specifically teach determining a creativity of a group including the speaker and the non-speaker according to a ratio of time during which the creativity of the speaker is exhibited, a ratio of time during which the creativity of the non-speaker is exhibited.
Thakkar et al. disclose The ASG module 250 may analyze the time stamps for all of the participants 154-1-p to determine a ratio value of speech activity to non-speech activity.  The ASG module 250 may generate a higher activity score for those ratio values that indicate a greater amount of speech activity relative to non-speech activity, and a lower activity score for those ratio values that indicate a lesser amount of speech activity relative to non-speech activity (paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the creativity of the speaker and the non-speaker according to a ratio of time as taught by Thakkar et al. in Teruhisa et al., because that would help make a good candidate for replacement in the active group (paragraph 60).



	As per claim 4, Teruhisa et al., further disclose that wherein indices used by the first determination unit to determine the creativity of the speaker and the creativity of the non-speaker are at least partially different (paragraphs 30 – 40).

	As per claim 5, Teruhisa et al., further disclose that wherein to determine a creativity according to a degree of relaxation, different thresholds are used for the speaker and the non-speaker (“The relaxation degree threshold determination unit 230 b determines whether or not the value of the whole meeting relaxation degree is less than a predetermined threshold value. The communication degree threshold determination unit 230 c determines whether or not the value of the communication degree is less than a predetermined threshold.” paragraphs 38 – 48).
	
	As per claim 7, Teruhisa et al., fin view of Thakkar et al. further disclose that wherein in a case where there are a plurality of non-speakers, a statistic value of the ratio of the time for the plurality of non-speakers is used (“determine a ratio value of speech activity to non-speech activity.”; Teruhisa et al., paragraphs 52 – 62; Thakkar et al. paragraphs 60, 61).


position, the display frame 330-4 in a fourth position, and the display frame 
330-5 in a fifth position near the bottom.”; Thakkar et al. paragraphs 60, 67).

	As per claim 10, Teruhisa et al., in view of Thakkar et al. further disclose determining that the creativity of the group for a time period in which there is no speaker is not determinable (Teruhisa et al., paragraphs 52 – 62; Thakkar et al. paragraphs 60, 61).

	As per claim 11, Teruhisa et al., further disclose determining, based on voice information, whether a target is a speaker or a non-speaker (paragraph 24).

	As per claim 12, Teruhisa et al., further disclose determining a combination of a speaker and a non-speaker as a listener who listens to what the speaker speaks (paragraph 24).



	As per claim 14, Teruhisa et al., further disclose determining whether or not voice data acquired by a microphone provided for the speaker is identical to voice data acquired by a microphone provided for the non-speaker, and determines microphones that acquire identical voice data to be a combination of the speaker and the non-speaker forming the group (paragraphs 14, 24).

	As per claim 15, Teruhisa et al., in view of Thakkar et al. further disclose performing a determination for each time period from a time when a nonspeaker becomes a speaker to a time when the speaker becomes a non-speaker (paragraphs 52 – 62; Thakkar et al. paragraphs 60, 61).

	As per claim 16, Teruhisa et al., in view of Thakkar et al. further disclose determining the creativity of the group for the time period, based on the time period and a predetermined period of time subsequent to the time period (Teruhisa et al., paragraphs 52 – 62; Thakkar et al. paragraphs 60, 61).

	As per claim 19, Teruhisa et al., fin view of Thakkar et al. further disclose the processor further determines the creativity of the group, based on a position defined by the creativity of a target speaker and the creativity of a target non-speaker in a 
position, the display frame 330-4 in a fourth position, and the display frame 
330-5 in a fifth position near the bottom.”; Thakkar et al. paragraphs 60, 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658